Citation Nr: 0332671	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  97-03 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for basal cell carcinoma 
of the left cheek, to include as a result of exposure to 
Agent Orange.

2.	Entitlement to service connection for a lung disability 
characterized as chronic obstructive pulmonary disease, to 
include as a result of exposure to Agent Orange.

3.	Entitlement to service connection for liver disease, to 
include as a result of exposure to Agent Orange.

4.	Entitlement to service connection for a sinus disability, 
to include as a result of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from September 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.

In August 2000, the veteran presented sworn testimony in 
support of his claim during a videoconference hearing before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman of the Board to conduct the hearing.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was made law.  In general, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records 
that the claimant adequately identifies to VA and authorizes 
VA to obtain.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5107(a).

Pursuant to the change in the law brought about by the 
passage of the VCAA and in light of new facts elicited during 
the hearing, the Board remanded the veteran's appeal in 
December 2000.  

Following the completion of the requested actions, the appeal 
was returned to the Board.  In a November 2002 decision, the 
Board denied service connection for basal cell carcinoma of 
the left cheek, a lung disability characterized as chronic 
obstructive pulmonary disease, liver disease, and a sinus 
disability.  The issue of entitlement to service connection 
for a low back disability is the subject of a separate 
remand, which was issued in October 2003.  

The veteran perfected a timely appeal to the Court of Appeals 
for Veterans Claims (Court) with regard to the four issues 
denied in the November 2002 Board decision.  In an April 2003 
Order, the Court granted a joint motion for remand filed by 
both parties to the appeal.  

In a July 2003 letter to the veteran, the Board informed him 
that his appeal had been returned to the Board and informed 
him that he could submit additional evidence and/or argument 
in support of his claims within 90 days.  In a statement 
received in August 2003, the veteran indicated that he 
intended to submit additional argument and/or evidence and 
requested that the Board hold open his appeal for the 
remainder of the 90-day response period.  Nothing further has 
been received from the veteran, however.

In the Joint Motion for Remand, the parties to the appeal 
agreed that under the terms of the VCAA, the VA had failed to 
provide the veteran with adequate notification as to exactly 
what evidence in support of his claim the VA will seek to 
obtain and what evidence he is responsible for providing.  
See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  In 
particular, the parties felt that the amended duty to notify, 
as interpreted by the Court in Charles v. Principi, 16 Vet. 
App. 370 (2002), had not been fully complied with.  The Court 
agreed with this analysis by approving the remand.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Review of the claims file reveals 
that in several different notification letters, the veteran 
was provided with a 60 day time frame in which to provide 
evidence in support of his claim.  As this case is being 
remanded for additional actions, the RO should take this 
opportunity to inform the veteran that a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  If any new information is forthcoming 
as a result of the actions requested 
above, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


